Citation Nr: 1758765	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-05 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to extension of Dependency and Indemnity Compensation (DIC) benefits beyond May 1, 1992.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and current spouse



ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to September 1972, and died in January 1988.  The appellant is the Veteran's surviving spouse, and remarried in May 1992.

This appeal is before the Board of Veterans' Appeals (Board) from January 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Seattle, Washington RO has jurisdiction of the current appeal. 

In September 2016, the Veteran provided testimony at a Central Office Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.


FINDINGS OF FACT

1.  In January 2012, the RO granted DIC based on the Veteran's death due to ischemic heart disease effective February 1, 1988.

2.  The appellant remarried on May 22, 1992 before attaining the age of 57. 
CONCLUSION OF LAW

The criteria for extension of DIC benefits beyond May 1, 1992, have not been met.  38 U.S.C.S. §§ 101(3), 103, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54, 3.55, 3.102, 3.312, 3.816 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As will be explained below, because the law, and not the facts, is dispositive of the issue on appeal, the duties to notify and assist are not applicable to this issue.  See Mason v. Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).

Extension of DIC Benefits 

The appellant seeks an extension of DIC benefits beyond May 1, 1992.  She asserts that extension of DIC benefits should be granted on an equitable basis. 

DIC benefits may be awarded to a veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Under 38 C.F.R. § 3.50, a "surviving spouse" is a person whose marriage to the veteran meets the requirements outlined in 38 C.F.R. § 3.1(j), who was the spouse of the veteran at the time of the veteran's death and (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) except as provided in 38 C.F.R. § 3.55, has not remarried.  38 U.S.C.S. § 101(3); 38 C.F.R. § 3.50(b).  Following a surviving spouse's remarriage, VA DIC benefits terminate.  Id.  However, remarriage of the surviving spouse of a veteran shall not bar the furnishing of benefits to the surviving spouse of the veteran if the remarriage occurs after the surviving spouse attains the age of 57.  38 U.S.C.S. §§ 103(d)(2)(B); 103(d)(5); 38 C.F.R. § 3.55.

After a review of all the evidence, the Board finds that extension of DIC benefits beyond May 1, 1992, is not warranted.  In this case, the January 2012 rating decision granted DIC based on the Veteran's death due to ischemic heart disease that was presumed to have been a result of in-service exposure to herbicides.  DIC benefits were granted effective February 1, 1988 (the first day of the month following the Veteran's death), and were terminated effective May 1, 1992 (the first day of the month the appellant remarried).  The record reflects that the appellant remarried on May 22, 1992 at the age of 42.  Because the Veteran remarried in May 1992 before attaining the age of 57, the law provides that DIC benefits must terminate.  38 U.S.C.S. § 101(3); 38 C.F.R. § 3.50(b).

While the Board is sympathetic to the appellant's argument that extension of DIC benefits beyond May 1, 1992 should be awarded, the Board is without a legal basis to award her claim because she is not entitled to recognition as the Veteran's "surviving spouse" under VA law effective May 1, 1992, the first day of the month she remarried.  Id.  In sum, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.S. §§ 503, 7104; Sabonis, 6 Vet. App. at 429-30; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Accordingly, entitlement to extension of DIC benefits beyond May 1, 1992 must be denied.


ORDER

Entitlement to extension of DIC benefits beyond May 1, 1992 is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


